DETAILED ACTION
Receipt of Arguments/Remarks filed on August 19 2021 is acknowledged. Claims 1-79 were/stand cancelled. Claims 80-141 were amended. Claims 80-141 are pending. Claims 95, 98, 100-120, 135, 138 and 140 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 14 2021. Claims 80-94, 96-97, 99, 121-134, 136-137, 139 and 141 are directed to the elected invention.

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19 2021 was considered by the examiner.

Withdrawn Objections/Rejections
The amendments filed August 19 2021 has overcome the objection to the specification.  Firstly, since cross-section discontinuities was removed from the claims the specification need not provide support.  Secondly, with regards to a reduction in a cross-sectional dimension, page 55 describes a reduction in cross-sectional dimension.  
The amendments filed August 19 2021 have overcome the objection of claims 80- 94, 96-96, 99, 121-134, 136-147, 139 and 141.  All identified issues were corrected.
The amendments filed August 19 2021 have overcome the rejections of claims 80-94, 96-97, 99, 121-134, 136-137, 13 9  and 141 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  The antecedent basis issues were corrected.  The amendments make it clear where the hinge is located.  
The amendments filed August 19 2021 have overcome the rejection of claims 
80-94, 96-97, 99, 121-134, 136-137, 139 and 141 under 35 U.S.C. 103 over Bellinger et al. in view of Gracias et al. The amendments to the claims restores priority.  Thus, 
Bellinger et al. is no longer prior art.  

New Rejections Necessitated by the Amendments filed August 19 2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 80-94, 96-97, 99, 121-134, 136-137, 139 and 141 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.
Claims 80 and 121 introduce new matter as the claims recite the limitation: "one or more second polymeric components comprise one or more hinges”. There is no support in the specification for this limitation. The specification only describes a hinge in Fig 2 or page 63.  While Figure 2 shows multiple hinges in the gastric residence structure.  Neither page 63 nor Figure 2 shows more than one hinge in a second polymeric component.  Claim 121 recites “the second polymeric component at least one hinge”.  For the same reasons, page 6 and Figure 2 does not provide support.  Previously presented claim 121 recited the “gastric residence structure comprises at 
There is no guidance in the specification to select multiple hinges in one or more polymeric components and from MPEP 2163.06: “Applicant should therefore specifically point out the support for any amendments made to the disclosure.” Applicant has not directed the Examiner to the support in the specification for the amendments.  
Therefore, it is the Examiner’s position that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of filing of the instant application. 

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 80-94, 96-97, 99, 121-134, 136-137, 139 and 141 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 80 and 82 recites the limitation “the hinges” in line 14 (claim 80) and "the hinge" in line 3 (claim 82).  There is insufficient antecedent basis for this limitation in the claim.  Claim 80 recites “one or more hinges”.  Thus the recitation “the hinges” or “the hinge” are unclear whether it is limiting all the hinges or just one hinge.  The recitation 
Claims 82 recites the limitation "the second polymeric component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claim 82 depends from claim 80 which recites “one or more second polymeric component”.  It is unclear if claim 82 limiting all the second polymeric components or only one of the second polymeric components.  
Claims 121 recites the limitation "the hinges" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Earlier in claim 121 “at least one hinge” is recited.  This encompasses just a single hinge.  However, the rejection “the hinges” implies more than one hinge.  Thus, it is unclear if this later limitation is now requiring there to be more than one hinge which if so then the claim needs to make it clear that one hinge is excluded.  
Claims 141 recites the limitation "the hinge" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Claim 141 depends from claim 121 which recites “at least one hinge”.  This encompasses more than one hinge.  However, the rejection “the hinge” implies just a single hinge.  Thus, it is unclear if this later limitation is limiting just one hinge or all the claimed hinges.  
Claims 81, 83-94, 96-97, 99, 122-134, 136-137 and 139 are included in the rejection as they depend on a rejected base claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 80-94, 96-97, 99, 121-134, 136-137, 139 and 141 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10532027 in view of Fernandes et al. (Advanced Drug Delivery Reviews, 2012). Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant application claims a gastric residence structure, comprising: multiple interconnected components including at least a plurality of first polymeric components, one or more second polymeric components, and at least a plurality of degradable linkers, wherein the plurality of degradable linkers interconnect the plurality of first polymeric components and the one or more second polymeric components, wherein the plurality of first polymeric components comprise an active substance, and the one or more second polymeric components are free of active substance, wherein the one or more second polymeric components comprise one or more hinges that facilitate folding of the gastric residence structure and/or packing into a constrained form, and wherein the gastric residence structure has a first configuration, and wherein the one or more 
Patent ‘027 claims an article, comprising: a containing structure;  and a gastric residence structure contained within the containing structure, the residence structure comprising at least three loadable polymeric arms and a second polymeric component coupled to the loadable polymeric arms by at least one degradable linker, wherein at least one loadable polymeric arm comprises an active substance, and the second component is free of active substance, wherein the residence structure is constructed and arranged to have a first configuration when constrained by the containing structure, and configured to mediate a change in shape upon release from the containing structure in the stomach to assume a second configuration, the residence structure 
Patent ‘027 does not claim a cross-sectional discontinuities at a hinge that facilitates folding of the residence structure and/or packing into a constrained form.  However, this deficiency is cured by Fernandes et al.
Fernandes et al. is directed to self-folding polymeric containers for encapsulation and delivery of drugs.  Hinges are included to allow for panels of the device to rotate into place (section 3.3, figure 4).  Biodegradable hinges are taught (section 3.3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘027 and Fernandes et al. and utilize a hinge in order to aid in the folding of the device.  Since Patent ‘027 claims the device is folded, one skilled in the art would recognize that a hinge would allow for the device to be folded into the constrained shape as taught by Fernandes et al.  Since Fernandes et al. teaches a folding drug delivery device with biodegradable polymers, one skilled in the art would have been motivated to utilize a hinge to aid in folding of the device.
Regarding the claimed therapeutic, although patent ‘027 just claims therapeutic agents, due to the number of therapeutic agents instantly claimed, the recitation of therapeutic agent in patent ‘027 is deemed to render the instantly claimed list obvious.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.
Claims 80-94, 96-97, 99, 121-134, 136-137, 139 and 141 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-48 of U.S. Patent No. 10596110 in view of Fernandes et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant claims are set forth above.  
	Patent ‘110 claims an article, comprising: a containing structure; and a gastric residence structure contained within the containing structure, the residence structure comprising multiple interconnected components including at least a plurality of loadable polymeric components, one or more second polymeric components and at least a plurality of degradable linkers, wherein the degradable linkers interconnect the plurality of loadable polymeric components and the one or more second polymeric components wherein the plurality of loadable polymeric components comprise an active substance, and wherein at least one active substance comprises an antiretroviral agent, and the one or more second polymeric components are free of active substance, wherein the residence structure is constructed and arranged to have a first configuration when constrained by the containing structure, and configured to mediate a change in shape upon release from the containing structure in the stomach to assume a second configuration, the residence structure being retained in the stomach for at least 24 hours and unable, in the second configuration, to pass through the gastric pyloric orifice of the subject under gastrointestinal physiological conditions.  Active substances are claimed.  The same amount of active substances are claimed.  

	The teachings of Fernandes et al. are set forth above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘110 and Fernandes et al. and utilize a hinge in order to aid in the folding of the device.  Since Patent ‘110 claims the device is folded, one skilled in the art would recognize that a hinge would allow for the device to be folded into the constrained shape as taught by Fernandes et al.  Since Fernandes et al. teaches a folding drug delivery device with biodegradable polymers, one skilled in the art would have been motivated to utilize a hinge to aid in folding of the device.
Regarding the claimed therapeutic, although patent ‘110 just claims active agents, due to the number of therapeutic agents instantly claimed, the recitation of therapeutic agent in patent ‘110 is deemed to render the instantly claimed list obvious.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Claims 80-94, 96-97, 99, 121-134, 136-137, 139 and 141 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10182985 in view of Fernandes et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant claims are set forth above.  

Patent ‘985 does not claim a hinge that facilitates folding of the residence structure and/or packing into a constrained form.  However, this deficiency is cured by Fernandes et al.
	The teachings of Fernandes et al. are set forth above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘985 and Fernandes et al. and utilize a hinge in order to aid in the folding of the device.  Since Patent ‘985 claims the device is folded, one skilled in the art would recognize that a hinge would allow for the device to be folded into the constrained shape as taught by Fernandes et al.  Since 
Regarding the claimed therapeutic, although patent ‘985 just claims active agents, due to the number of therapeutic agents instantly claimed, the recitation of therapeutic agent in patent ‘985 is deemed to render the instantly claimed list obvious.  
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Claims 80-94, 96-97, 99, 121-134, 136-137, 139 and 141 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-113 of U.S. Patent No. 10610482 in view of Fernandes et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant claims are set forth above.  
	Patent ‘482 claims a gastric residence structure comprising at least one active substance, the gastric residence structure comprising: one or more arms comprising a loadable polymeric component, wherein the loadable polymeric component comprises an active substance, and at least one active substance comprises an antiretroviral agent; an elastic polymeric component; and a separate linker component, said linker connecting the one or more arms with the elastic polymeric component; wherein the gastric residence structure is configured to be folded and physically constrained during administration and is configured to assume an open retention shape upon removal of a constraint, wherein change between the folded shape and the open retention shape is 
Patent ‘482 does not claim a hinge that facilitates folding of the residence structure and/or packing into a constrained form.  However, this deficiency is cured by Fernandes et al.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘482 and Fernandes et al. and utilize a hinge in order to aid in the folding of the device.  Since Patent ‘482 claims the device is folded, one skilled in the art would recognize that a hinge would allow for the device to be folded into the constrained shape as taught by Fernandes et al.  Since Fernandes et al. teaches a folding drug delivery device with biodegradable polymers, one skilled in the art would have been motivated to utilize a hinge to aid in folding of the device.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Claims 80-94, 96-97, 99, 121-134, 136-137, 139 and 141 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 31-40 of U.S. Patent No. 10716751 in view of Fernandes et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant claims are set forth above.  
Patent ‘751 claims method for delivering a residence structure, comprising: administering, into the stomach of a subject, a gastric residence structure in a first, constrained configuration, the residence structure comprising multiple interconnected components including at least a plurality of loadable polymeric components, one or more second polymeric components, and at least a plurality of degradable linkers, wherein the degradable linkers interconnect the plurality of loadable polymeric 
Patent ‘751 does not claim a hinge that facilitates folding of the residence structure and/or packing into a constrained form.  However, this deficiency is cured by Fernandes et al.
	The teachings of Fernandes et al. are set forth above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘751 and Fernandes et al. and utilize a hinge in order to aid in the folding of the device.  Since Patent ‘751 claims the device is folded, one skilled in the art would recognize that a hinge would allow for the device to be folded into the constrained shape as taught by Fernandes et al.  Since Fernandes et al. teaches a folding drug delivery device with biodegradable polymers, one skilled in the art would have been motivated to utilize a hinge to aid in folding of the device.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Claims 80-94, 96-97, 99, 121-134, 136-137, 139 and 141 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 10716752 in view of Fernandes et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant claims are set forth above.  
Patent ‘752 claims an article, comprising: a gastric residence structure comprising multiple interconnected components including at least a plurality of loadable polymeric components, one or more second polymeric components, and at least a plurality of degradable linkers, wherein the degradable linkers interconnect the plurality of loadable polymeric components and the one or more second polymeric components, wherein the plurality of loadable polymeric components comprise an active substance, and the one or more second polymeric components are free of active substance, wherein the residence structure is constructed and arranged to have a first configuration when constrained, and configured to elastically mediate a change in shape as a result of being unconstrained in the stomach in a second configuration, the residence structure being retained in the stomach and unable, in the second configuration, to pass through the gastric pyloric orifice of the subject under gastrointestinal physiological conditions.
Patent ‘752 does not claim a hinge that facilitates folding of the residence structure and/or packing into a constrained form.  However, this deficiency is cured by Fernandes et al.
	The teachings of Fernandes et al. are set forth above. 

Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Claims 80-94, 96-97, 99, 121-134, 136-137, 139 and 141 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 49-66 of U.S. Patent No. 10517819 in view of Fernandes et al. Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
	The instant claims are set forth above.  
Patent ’819 claims a gastric residence structure comprising one or more active substances, the gastric residence structure comprising: a plurality of loadable polymeric components, each loadable polymeric component comprising the one or more active substances, wherein the one or more active substances comprises a therapeutic agent or a diagnostic agent; and a central elastic polymeric component; wherein the plurality of loadable polymeric components are each connected to the central elastic polymeric component via a separate linker component; wherein the gastric residence structure is 
Patent ‘819 does not claim a hinge that facilitates folding of the residence structure and/or packing into a constrained form.  However, this deficiency is cured by Fernandes et al.
	The teachings of Fernandes et al. are set forth above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Patent ‘819 and Fernandes et al. and utilize a hinge in order to aid in the folding of the device.  Since Patent ‘819 claims the device is folded, one skilled in the art would recognize that a hinge would allow for the device to be folded into the constrained shape as taught by Fernandes et al.  Since Fernandes et al. teaches a folding drug delivery device with biodegradable polymers, one skilled in the art would have been motivated to utilize a hinge to aid in folding of the device.
Therefore, the scopes of the patent claims and the instant application overlap and thus they are obvious variants of one another.

Claims 80-94, 96-97, 99, 121-134, 136-137, 139 and 141 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 80-125 of copending Application No. 17126835 (USPGPUGB No.  20210128460) in view of Fernandes et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above. 
Copending ‘835 claims a gastric residence structure, comprising: a containing structure; and a gastric residence structure contained within the containing structure, the residence structure comprising: a first polymeric component; a second polymeric component coupled to the first polymeric component; and at least one degradable linker coupled with the first polymeric component, wherein the gastric residence structure is constructed and arranged to have a first configuration when constrained by the containing structure, and configured to mediate a change in shape upon release from the containing structure in the stomach to assume a second configuration, wherein the first polymeric component and/or second polymeric component comprises an active substance or salt thereof, and wherein the gastric residence structure has a cross-sectional area having a shape selected from the group consisting of square, circle, oval, polygon, tubes, and rings.  Copending ‘835 claims all the instant limitations in the dependent claims.
Copending ‘835 does not claim a hinge that facilitates folding of the residence structure and/or packing into a constrained form.  However, this deficiency is cured by Fernandes et al.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Copending ‘835 and Fernandes et al. and utilize a hinge in order to aid in the folding of the device.  Since Copending ‘835 claims the device is folded, one skilled in the art would recognize that a hinge would allow for the device to be folded into the constrained shape as taught by Fernandes et al.  Since Fernandes et al. teaches a folding drug delivery device with biodegradable polymers, one skilled in the art would have been motivated to utilize a hinge to aid in folding of the device.
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 80-94, 96-97, 99, 121-134, 136-137, 139 and 141 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 80-142 of copending Application No. 16899447 (USPGPUB No. 20210093564) in view of Fernandes et al.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims overlap in scope.  
The instant claims are set forth above. 
Copending ‘447 claims a gastric residence structure, comprising: an elastic polymeric component; a first polymeric component coupled to the elastic component via 
Copending ‘447 does not claim a hinge that facilitates folding of the residence structure and/or packing into a constrained form.  However, this deficiency is cured by Fernandes et al.
	The teachings of Fernandes et al. are set forth above. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Copending ‘447 and Fernandes et al. and utilize a hinge in order to aid in the folding of the device.  Since Copending ‘447 claims the device is folded, one skilled in the art would recognize that a hinge would allow for the device to be folded into the constrained shape as taught by Fernandes et al.  Since Fernandes et al. teaches a folding drug delivery device with 
Therefore, the scopes of the copending claims and the instant application overlap and thus they are obvious variants of one another.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants’ arguments filed August 19 2021 have been fully considered but they are not persuasive. 
It is argued that since the instant application does not contain claims which are deemed allowable, it is argued that it is premature to address this rejection.  Thus it is requested that the issue be deferred.
Regarding Applicants arguments, the rejections are maintained since applicant has not made any substantive arguments traversing the rejection.
Applicant(s) is/are reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 714.02 and CFR 1.111(b)). 
	Thus pursuant to MPEP 714.03, an application cannot be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL VANHORN whose telephone number is (571)270-3502.  The examiner can normally be reached on M-Th 5:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616